Jennet, J.
James Haggard was in the service of the city of Brockton and was engaged in general teaming, using his own-horses and cart. He was paid $6.50 per diem for his own services and the use of his property. He not only drove his team, but did other work incidental to its use. It did not appear that he received *331orders except as to places of receipt and delivery of his loads. On the day of his injury, July 11, 1918, he had been hauling coal from a pile near a railroad. During the noon hour, he sat on the railroad track, and leaned against a railroad car while eating his luncheon. While he was so sitting, an engine was attached to another car, and thereby the car against which he was leaning was caused to “kick,” and Haggard was “rolled under” that car and injured. While he was eating, his horses stood at the coal pile near by and were being fed.
Even if, as the board found, he was an employee, as to which see Centrello’s Case, 232 Mass. 456, Winslow’s Case, 232 Mass. 458, Eckert’s Case, 233 Mass. 577, and Robichaud’s Case, ante, 60, the board was justified in finding, if not constrained to find, that the accident did not arise out of his employment. Haggard was not in a place in which it was necessary for him to be in the course of his work, or in going to or coming therefrom. The act in which he was engaged when injured had no relation to his employment; indeed, his going upon the railroad track seems to have been in violation of St. 1906, c. 463, Part II, § 232, although the decision of this case is not based on that statute. Fumiciello’s Case, 219 Mass. 488. Ross v. John Hancock Mutual Life Ins. Co. 222 Mass. 560. Borin’s Case, 227 Mass. 452. Rockford’s Case, ante, 93. He chose “to go to a dangerous place where he . . . £had] no business to go, incurring a danger of his own choosing and one altogether outside any reasonable exercise of his employment.” Brice v. Edward Lloyd, Ltd. [1909] 2 K. B. 804, 810.
The decree for the insurer was properly entered, and must be affirmed.

So ordered.